Citation Nr: 0418713	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  02-00 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for herniated nucleus populous of the lumbosacral 
spine.  

2.  Entitlement to a disability rating in excess of 10 
percent for labyrinthitis, with tinnitus.  

3.  Entitlement to a disability rating in excess of 10 
percent for a hiatal hernia with history of peptic ulcer 
disease.  

4.  Entitlement to a compensable rating for sinusitis.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



NTRODUCTION

The veteran served on active duty from August 1959 to July 
1962, and from June 1964 to August 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
awarded the veteran a 40 percent rating for his herniated 
nucleus pulposus of the lumbosacral spine, a 10 percent 
rating for his labyrinthitis with tinnitus, and a 10 percent 
rating for his hiatal hernia with peptic ulcer disease.  He 
was also denied a compensable rating for his sinusitis.  He 
responded by filing a May 2001 Notice of Disagreement 
regarding these determinations, and was sent an October 2001 
Statement of the Case.  He then filed a November 2001 VA Form 
9, perfecting his appeal of these issues.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  According to the credible evidence of record, the 
veteran's herniated nucleus pulposus of the lumbosacral spine 
is characterized by pain, severe paraspinous muscle spasms 
bilaterally, and some limitation of motion.  

3.  According to the credible evidence of record, the 
veteran's labyrinthitis with tinnitus is characterized by 
occasional dizziness, recurrent tinnitus, and no gait 
impairment.  

4.  According to the credible evidence of record, the 
veteran's hiatal hernia with peptic ulcer disease is 
characterized by some regurgitation, epigastric pain, and 
pain of the arm and shoulder, which results in no impairment 
of the veteran's overall health.  

5.  According to the credible evidence of record, the 
veteran's sinusitis is characterized by chronic nasal 
congestion, with occasional purulent discharge and 
discomfort.  

CONCLUSIONS OF LAW

1.  The criteria for the award of a disability rating in 
excess of 40 percent for the veteran's herniated nucleus 
pulposus of the lumbosacral spine have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-43, 5285-95 (2003).  

2.  The criteria for the award of a disability rating in 
excess of 10 percent rating for the veteran's hiatal hernia 
with peptic ulcer disease have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.3, 4.7, 4.112, 4.114, Diagnostic Code 7346 
(2003).  

3.  The criteria for the award of a disability rating in 
excess of 10 percent for the veteran's service-connected 
labyrinthitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 
4.97, Diagnostic Code 6204 (2003).  

4.  The criteria for the award of a separate 10 percent 
disability rating for the veteran's service-connected 
tinnitus are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.97, 
Diagnostic Code 6260 (2003).  

5.  The criteria for the award of a 10 percent rating for the 
veteran's service-connected sinusitis are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.3, 4.7, 4.97, Diagnostic Codes 6510-14 
(2003).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the October 2001 
Statement of the Case, the various Supplemental Statements of 
the Case, and September 2001 RO letter to the veteran 
notifying him of the VCAA, he has been advised of the laws 
and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  The veteran has reported that he receives 
medical care at the VA medical center in Little Rock, AR, and 
these records were obtained.  Medical treatment records have 
also been obtained from the Social Security Administration.  
Private medical records have been obtained from the Cooper 
Clinic, St. Edwards Mercy Medical Center, W.P.E., M.D., 
P.L.R., M.D., and M.R.W., M.D.  The veteran has not otherwise 
identified any additional evidence not already associated 
with the claims folder that is obtainable.  Finally, he has 
been afforded recent VA medical examinations in conjunction 
with his claims; for these reasons, his appeals are ready to 
be considered on the merits.  

Just prior to the receipt of this claim by the Board, private 
medical reports showing visits to the Cooper Clinic in late 
2003 were added to the claims folder by the RO, without a 
Supplemental Statement of the Case being afforded the 
veteran.  See 38 C.F.R. § 19.31 (2003).  However, the Board 
has carefully considered whether any detriment would result 
to the veteran by the Board's considering this new evidence 
in the first instance.  These records are essentially similar 
to evidence and findings reflected in the other medical 
reports already reviewed by the RO, and contain no new 
medical information.  The Board finds that no useful purpose 
would be served by further delaying the veteran's claim via 
remand.  Therefore, no prejudice exists to the veteran by 
consideration by the Board of his pending claims at this 
time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held 
that VA cannot deny a claim without giving the claimant one 
year to submit the requested evidence or information.  
Subsequently, the Veterans Benefits Act of 2003 was signed 
into law in December 2003.  This law authorizes VA to make a 
decision on a claim before the expiration of the period 
during which the veteran may submit any additional evidence 
necessary to substantiate his claim.  This change was made 
effective from November 9, 2000.  Veterans Benefits Act of 
2003, P.L. 108-183, § 701 117 Stat. 2651 (December 16, 2003).  
In the present case, the appellant was first sent a letter in 
September 2001 detailing the evidence that was necessary to 
substantiate his claims.  The appellant has had over a year 
since this letter was issued to submit additional evidence, 
and he in fact has done so; therefore, there is no indication 
that further delaying adjudication of the appellant's appeal 
would serve his interests.  

Lastly, the Board has considered the U.S. Court of Appeals 
for Veterans Claims' (Court) holding in Pelegrini v. Principi 
[U.S. Vet. App. 01-944 (June 24, 2004)], in which the Court 
held that 38 U.S.C.A. § 5103(a) requires VA to provide notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  In the present case, the 
RO initially considered the claims on appeal in April 2001, 
subsequent to the passage of the VCAA and the modifications 
to 38 U.S.C. § 5103(a) therein.  Subsequent to that initial 
decision and the passage of the VCAA, the RO provided notice 
to the veteran of the laws and regulations governing the 
claims on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
reconsidered on several occasions, most recently in December 
2003, in light of the additional development performed 
subsequent to April 2001.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

The veteran seeks increased ratings for his service-connected 
disabilities.  Disability evaluations are based upon the 
average impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2003).  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2003).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2003).  

I. Increased rating - Herniated nucleus populous of the 
lumbosacral spine

The veteran seeks a disability rating in excess of 40 percent 
for his herniated nucleus pulposus of the lumbosacral spine.  
When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Effective September 23, 2002, the rating criteria for 
intervertebral disc syndrome were changed.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003); see also 69 Fed. Reg. 
32449 (June 10, 2004) (adding previously-omitted explanatory 
notes to 38 C.F.R. § 4.71a, effective September 23, 2002).  
Also, effective September 26, 2003, new diagnostic criteria 
for spinal disabilities were added to 38 C.F.R. Part 4, 
listed as Diagnostic Codes 5235- 5243.  68 Fed. Reg. 51454 
(August 27, 2003) (to be codified at 38 C.F.R. § 4.71a).  
When a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
legislative intent to the contrary.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997).  Revised statutory or regulatory 
provisions, however, may not be applied to any time period 
before the effective date of the change.  See 38 U.S.C.A. 
§ 7104(c) (West 2002); VAOPGCPREC. 3-2000 (April 10, 2000); 
Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

The revised rating criteria for intervertebral disc syndrome 
evaluate this disability based on the frequency and duration 
of any incapacitating episodes.  An incapacitating episode is 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  69 
Fed. Reg. 32449 (June 10, 2004) (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243, Note 1).  When incapacitating 
episodes have a duration of at least 4 weeks but less than 6 
weeks during a 12 month period, a 40 percent rating is 
assigned.  When such episodes have a duration of at least 6 
weeks, a 60 percent rating is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2003).  

Prior to the change in the rating criteria, a 40 percent 
rating was awarded for severe impairment resulting from 
recurring attacks with only intermittent relief.  A 60 
percent rating was awarded for pronounced impairment, 
characterized by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  

The December 2003 Supplemental Statement of the Case 
considered the veteran's disability in light of the revised 
regulatory provisions, and provided the veteran an updated 
copy of the criteria for intervertebral disc syndrome.  
Within that same Supplemental Statement of the Case, he was 
also notified of the revised criteria for the evaluation of 
other spinal disabilities.  Therefore, no prejudice to the 
veteran exists in the Board's adjudication of this issue at 
this time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(2002).  

In the development of the veteran's claim, private medical 
treatment records were obtained.  A June 1999 clinical 
notation authored by P.L.R., M.D., described the veteran's 
degenerative disc disease of the lumbosacral spine as 
"severe", with narrowing of the disc space at L5-S1.  

In August 1999, the Social Security Administration found the 
veteran to be disabled, effective from May 1999, based on his 
medical problems, to include his low back disability.  

Following receipt of the veteran's claim, he underwent VA 
examination in April 2001.  He reported a history of constant 
low back pain, exacerbated by use, including walking and 
lifting.  No history of surgery to the low back was noted.  
He also reported no pain or paresthesia of the lower 
extremities.  He occasionally used medication for his pain.  
On physical examination, he had moderately severe paraspinous 
muscle spasm bilaterally, with negative straight leg raising 
bilaterally.  Range of motion testing revealed forward 
flexion to 45º, extension to 20º, and lateral flexion to 30º 
bilaterally.  His gait was normal, as was strength and 
sensation of the lower extremities.  Reflexes of the lower 
extremities were 2+ and symmetrical.  On X-ray, degenerative 
disc disease was seen on multiple levels, with some disc 
narrowing and mild degenerative spurring.  Degenerative disc 
disease of the lumbosacral spine was diagnosed.  No evidence 
of lumbar radiculopathy was observed.  

The veteran was again examined by VA personnel in August 
2003.  He again reported chronic and recurrent low back pain, 
exacerbated by walking, lifting, and other physical activity.  
In the past year, he'd begun using a cane to assist his 
mobility.  He used a nonsteroidal anti-inflammatory 
medication for his low back pain.  No surgical history was 
reported.  He also denied pain or paresthesias of the lower 
extremities, or any loss of bladder control.  Finally, the 
veteran reported no incapacitating episodes requiring bed 
rest prescribed by a physician in the past 12 months.  On 
objective examination, he was in no acute distress, but he 
ambulated slowly using a cane.  He had severe paraspinous 
muscle spasms bilaterally.  Range of motion testing revealed 
forward flexion to 20º, extension to 10º, left lateral 
flexion to 15º, and right lateral flexion to 20º.  Strength 
and muscle tone of the lower extremities was within normal 
limits, with no atrophy or ataxia.  Pain and touch sensation 
were also intact.  Reflexes were 2+ at the knees and 1+ at 
the ankles.  Prior diagnoses of degenerative disc disease of 
the lumbosacral spine were confirmed.  

After reviewing the totality of the evidence, the Board finds 
that a disability rating in excess of 40 percent is not 
warranted for the veteran's low back disability.  Considering 
first the criteria in effect prior to September 2002, the 
Board notes that while the veteran has paraspinous muscle 
spasm described as severe, he does not have any evidence of 
lumbar radiculopathy into the lower extremities.  At all 
times of record, his muscle strength, tone, and function have 
been normal, and he has no loss of sensation or reflexes of 
the lower extremities.  While the veteran uses a cane to 
assist with walking, he is still able to ambulate on his 
own.  Overall, the preponderance of the evidence suggests 
against a finding of pronounced impairment due to his 
lumbosacral strain, and a 60 percent rating is not warranted 
under the old rating criteria for Diagnostic Code 5293.  

Likewise, the veteran has not presented evidence of 
incapacitating episodes of six weeks duration during the 
last 12 months, as would warrant an increased rating under 
the new criteria for Diagnostic Code 5293 (to be recodified 
at Diagnostic Code 5243).  According to the most recent 
examination report, dated in August 2003, the veteran has 
not experienced any incapacitating episodes of back pain in 
the past 12 months requiring bed rest prescribed by a 
physician.  Thus, a 60 percent rating is not warranted under 
Diagnostic Code 5243, which requires incapacitating episodes 
totaling at least 6 weeks over a 12-month period.  

The Board has also considered other diagnostic criteria 
applicable to low back disabilities.  As was noted above, 
the Diagnostic Codes for the evaluation of low back 
disabilities were recently changed.  However, while the 
medical evidence reflects significant limitation of motion 
of the lumbosacral spine, neither the old nor the revised 
criteria for limitation of motion of the lumbosacral spine 
offer a disability rating in excess of 40 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2003).  Additionally, an 
increased rating under 38 C.F.R. §§ 4.40, 4.45, or the 
holding in DeLuca is not warranted where the veteran is 
already receiving the maximum available rating for 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002); Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  While disability ratings in excess of 40 percent 
are available for ankylosis of the spine, no medical 
examiner has suggested the veteran has ankylosis of the 
lumbosacral spine, or the functional equivalent thereof.  At 
all times of record, the veteran has had at least some range 
of motion of the lumbosacral spine.  

Overall, the preponderance of the evidence is against a 
rating in excess of 40 percent under any of the criteria, 
both old and new, applicable to the veteran's herniated 
nucleus pulposus of the lumbosacral spine, and the benefit 
of the doubt doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

II. Increased rating - Labyrinthitis with tinnitus

The veteran seeks an increased rating for his service-
connected labyrinthitis, with tinnitus.  The veteran's 
labyrinthitis is currently rated under Diagnostic Code 6204, 
for peripheral vestibular disorders, which provides a 10 
percent rating for occasional dizziness, and a 30 percent 
rating for dizziness and occasional staggering.  38 C.F.R. 
§ 4.87, Diagnostic Code 6204 (2003).  

In the development of the veteran's claim, his private 
medical records were obtained.  A May 1999 general medical 
examination, performed in conjunction with a Social Security 
disability claim, was negative for any neurological deficits.  
No dizziness, occasional staggering, or other gait impairment 
was noted.  

When the veteran was initially examined by VA in April 2001 
following receipt of his claim, he reported remote episodes 
of vertigo, nausea, and vomiting; however, he had experienced 
no such episodes since the 1980's.  More recently, he has 
experienced tinnitus in both ears.  On objective evaluation, 
he had no deficits of the cranial nerves, and his gait was 
normal.  Chronic labyrinthitis, with bilateral tinnitus 
secondary to his labyrinthitis, was diagnosed.  

He was examined again in August 2003, when he reported 
occasional episodes of dizziness and lightheadedness.  He 
reported no serious episodes of vertigo, with nausea and 
vomiting, since 1982, but he continued to experience 
occasional dizziness.  He also reported intermittent episodes 
of tinnitus.  

After reviewing the totality of the record, the Board finds 
that a disability rating in excess of 10 percent is not 
warranted.  The preponderance of the evidence is against a 
finding of dizziness and occasional staggering, as would 
warrant a higher evaluation of 30 percent.  According to the 
April 2001 and August 2003 examination reports, as well as 
the private treatment records, the veteran has occasional 
dizziness related to his labyrinthitis, but no staggering or 
other gait impairment was noted.  He also reported no 
episodes of vertigo, nausea, or vomiting since 1982.  
Therefore, because the preponderance of the evidence is 
against a higher rating, a disability rating in excess of 10 
percent for the veteran's labyrinthitis, with tinnitus, is 
denied.  

The Board notes that the veteran has reported tinnitus, and 
he has been awarded service connection for labyrinthitis with 
tinnitus.  However, the criteria under Diagnostic Code 6204 
do not explicitly take into account any additional impairment 
due to tinnitus.  Therefore, the Board must consider whether 
a separate rating is warranted for any such additional 
impairment.  See Esteban v. Brown, 6 Vet. App. 296 (1994).  

Tinnitus is rated under 38 C.F.R. § 4.87, Diagnostic Code 
6260.  At the time this claim was initiated, Diagnostic Code 
6260 provided a maximum 10 percent rating for recurrent 
tinnitus.  A note following the diagnostic code stated that a 
separate evaluation for tinnitus may be combined with an 
evaluation under Diagnostic Codes 6100, 6200, 6204, or 
another diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.  38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2001).  

Subsequently, 38 C.F.R. § 4.87, Diagnostic Code 6260 was 
amended, effective June 13, 2003.  The new version of 
Diagnostic Code 6260 still assigns a maximum 10 percent 
rating for recurrent tinnitus.  However, the notes following 
the diagnostic code now include the following:  Note (1): A 
separate evaluation for tinnitus may be combined with an 
evaluation under Diagnostic Codes 6100, 6200, 6204, or other 
diagnostic code, except when tinnitus supports an evaluation 
under one of those diagnostic codes.  Note (2): Only a single 
evaluation is to be assigned for recurrent tinnitus, whether 
the sound is perceived in one ear, both ears, or in the head.  
Note (3): Objective tinnitus (in which the sound is audible 
to other people and has a definable cause that may or may not 
be pathologic) is not to be evaluated under Diagnostic Code 
6260, but rather is to be evaluated as part of any underlying 
condition causing it.  See 38 C.F.R. § 4.87, Diagnostic Code 
6260 (effective June 13, 2003).  

Because the veteran's tinnitus results in symptoms not 
contemplated under Diagnostic Code 6204, and the medical 
evidence reflects reports of recurrent tinnitus, a separate 
rating of 10 percent is warranted for this disability.  
Esteban, supra.  

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 10 percent for the veteran's 
service-connected labyrinthitis with tinnitus.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  However, because the medical evidence 
supports a separate rating for tinnitus, such a separate 
rating of 10 percent is assigned under Diagnostic Code 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2003).  
III. Increased rating - Hiatal hernia

The veteran seeks an increased rating for his service-
connected hiatal hernia, with a history of peptic ulcer 
disease.  Both prior and subsequent to July 2, 2001, weight 
loss remained a criterion for the evaluation of certain 
gastrointestinal disabilities; however, effective July 2, 
2001, VA revised 38 C.F.R. § 4.112, pertaining to weight 
loss, which further defines Diagnostic Code 7346.  See 66 FR 
29488 (May 31, 2001).  Under the former version of 38 C.F.R. 
§ 4.112, minor weight loss or greater weight losses of only 
brief duration were not considered to be of importance in the 
evaluation of gastrointestinal disabilities.  The revised 
version of § 4.112 adds definitions of "substantial weight 
loss, minor weight loss, inability to gain weight, and 
baseline weight" to be used in diagnostic codes found under 
§ 4.114.  According to the revised regulation:

For purposes of evaluating conditions in § 4.114, the 
term "substantial weight loss" means a loss of greater 
than 20 percent of the individual's baseline weight, 
sustained over three months or longer; and the term 
"minor weight loss" means a weight loss of 10 to 20 
percent of the individual's baseline weight, sustained 
for three months or longer.  The term "inability to 
gain weight" means that there has been substantial 
weight loss with inability to regain it despite 
appropriate therapy.  "Baseline weight" means the 
average weight for the two-year-period preceding onset 
of the disease.  

38 C.F.R. § 4.112 (2003).  

Under Diagnostic Code 7346, both prior and subsequent to July 
2001, a 10 percent rating is warranted for hiatal hernia, 
which is manifested by two or more of the symptoms necessary 
for a 30 percent rating, though of less severity.  A 30 
percent evaluation requires persistently recurrent epigastric 
distress with dysphagia, pyrosis and regurgitation 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A maximum 60 percent 
rating is assigned for hiatal hernia with symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  38 C.F.R. § 4.114, Diagnostic 
Code 7346 (2001 and 2003).  

Subsequent to receipt of the veteran's claim, a VA 
gastrointestinal examination was performed in April 2001.  
The veteran reported a history of hiatal hernia surgical 
repair in 1972, with good results.  Since then, he has 
experienced occasional bouts of gas and indigestion, for 
which he uses antacid.  No vomiting, diarrhea, or 
constipation was reported, and he is able to eat three meals 
a day.  His weight was stable.  On physical examination, the 
veteran appeared well-nourished, fully developed, and in no 
acute distress.  He had a healed left thoracotomy scar.  His 
abdomen was soft, with no evidence of organomegaly.  An April 
2001 upper gastrointestinal study confirmed a small sliding 
hiatal hernia, with minimal gastroesophageal reflux.  His 
abdomen was otherwise unremarkable.  

The veteran has also submitted private treatment records 
reflecting a CT scan of his abdomen in April 2001.  With the 
exception of some small hepatic cysts, the veteran's abdomen 
was "essentially normal."  However, he continued to report 
pain of the arm and shoulder, as well as some substernal 
pain.  He initially had some weight loss associated with his 
treatment of a liver disability, but returned to his normal 
weight after his treatment ended.  In his May 2001 Notice of 
Disagreement, the veteran also reported experiencing 
substantial regurgitation, as well as chest, arm, and 
abdominal pain, which he attributed to his peptic ulcer 
disease and hiatal hernia.  

The veteran was examined again in August 2003.  He reported 
receiving chemotherapy in 2000-01 for treatment of advanced 
hepatic cirrhosis.  During this time, he became extremely 
weak, tired, and lethargic.  Since that time, he has resumed 
eating three meals a day, and his weight has stabilized.  He 
continued to experience mild fatigue during the day, and has 
some epigastric pain and occasional regurgitation.  He 
occasionally takes nonprescription medications for his 
gastrointestinal distress.  No gastrointestinal bleeding, 
vomiting, hematemesis, or melena was reported.  On objective 
examination, his abdomen was soft, with no tenderness on 
palpation.  Bowel sounds were normal.  An August 2003 upper 
gastrointestinal study revealed a small sliding type hiatal 
hernia, esophageal dismotility and gastroesophageal reflux.  
No evidence of a current peptic ulcer was found.  

After reviewing the totality of the record, the Board finds a 
disability rating in excess of 10 percent is not warranted.  
While he has reported some regurgitation and pain of the arm 
and shoulder, he does not have any hematemesis, dysphasia, 
vomiting, or gastrointestinal bleeding.  Additionally, his 
hiatal hernia has not resulted in any impairment of his 
overall health, as he is able to eat three meals per day, and 
maintain a stable weight.  Subsequent to his April 2001 VA 
examination, when he was described as fully-developed and 
well-nourished, he did have considerable weight loss; 
however, this was attributed to his treatment for a liver 
disorder.  When his liver treatment was discontinued, he 
returned to his former weight.  By the time of his August 
2003 VA examination, he was again described as well-
nourished.  Overall, the preponderance of the evidence does 
not demonstrate sufficient dysphasia, pyrosis, regurgitation, 
or substernal, arm, or shoulder pain, productive of 
considerable impairment of health, as would warrant a 30 
percent rating.  Additionally, while the veteran's 
gastrointestinal disability may potentially be evaluated 
under other diagnostic criteria for such disabilities, the 
evidence in the present case does not suggest evaluation of 
the veteran's disability under other codes is warranted at 
the present time.  No current evidence of active peptic ulcer 
disease, or any other related gastrointestinal disability, 
was noted on the veteran's medical examination reports.  

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 10 percent for the veteran's 
hiatal hernia, with peptic ulcer disease.  As a preponderance 
of the evidence is against the award of an increased rating, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

IV. Compensable rating - Sinusitis

The veteran seeks a compensable rating for his service-
connected sinusitis.  The various forms of sinusitis (Codes 
6510 through 6514), are similarly evaluated, as follows: when 
sinusitis is detectable by X-ray only, a noncompensable 
rating is awarded.  A 10 percent rating is in order for 
sinusitis with one or two incapacitating episodes per year 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  Sinusitis warrants a 30 
percent rating when the evidence demonstrates three or more 
incapacitating episodes per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  Notes specify that an incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, Code 6513 (2003).  

The veteran underwent VA medical examination of his sinuses 
in April 2001.  He reported chronic congestion of his 
sinuses, with rhinorrhea, for which he uses a nasal spray.  
In January 1998, he had nasal septoplasty surgery, performed 
by a private physician, in order to improve his breathing, 
with good results.   On objective examination, his nasal 
septum was to the midline, and his passages were patent.  No 
tenderness was noted over the sinuses.  An X-ray of the 
sinuses was normal.  Chronic sinusitis was diagnosed.  

Private medical treatment records regarding the veteran's 
sinusitis indicate he continued to use medication for this 
disability.  He had favorable results following his 1998 
nasal surgery, and was responsive to his medication and 
inhalers.  He also had diagnoses of allergic rhinitis and 
asthma.  In his May 2001 Notice of Disagreement, the veteran 
reported daily nosebleeds and frequent bouts of sinusitis, 
for which he's been prescribed antibiotics.  

When the veteran was examined again in August 2003, he again 
reported a history of chronic nasal congestion, with 
occasional bloody nasal discharge.  He used medication, 
including a nasal spray, on a daily basis to address his 
symptoms.  X-rays of the sinuses were normal, with 
satisfactory pneumatization of the paraspinal sinuses without 
definite soft tissue haziness or mucosal thickening.  Chronic 
sinusitis was again diagnosed.  

According to the medical record, the veteran's sinusitis is 
chiefly characterized by chronic nasal congestion, with 
occasional purulent discharge, which is at least partially 
responsive to medication.  Because the veteran does continue 
to have episodic nasal discomfort, congestion, and discharge 
due to his sinusitis, the Board finds that a compensable 
rating of 10 percent is warranted.  While the record does not 
reflect all the symptomatology required for a 10 percent 
rating, sufficient impairment is present to justify an 
increase.  See 38 C.F.R. § 4.7 ("Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned.").  That is, the veteran's 
sinusitis results in symptoms detectable by other than just 
X-ray examination.  

However, the preponderance of the evidence is against a 30 
percent rating for the veteran's sinusitis.  The record does 
not demonstrate any incapacitating episodes of sinusitis 
since the commencement of this appeal; that is, any episodes 
requiring bed rest and prolonged antibiotic treatment.  
Additionally, the veteran has not reported frequent headaches 
associated with his sinusitis, and he has not had nasal 
surgery or a similar procedure since 1998.  Finally, both the 
April 2001 and August 2003 X-rays of his sinuses were within 
normal limits.  Therefore, a 30 percent rating for the 
veteran's sinusitis is not warranted at the present time.  
The medical evidence also does not suggest the evaluation of 
the veteran's sinusitis under other diagnostic criteria is 
warranted at the present time.  

In conclusion, a disability rating of 10 percent and no 
higher is warranted for the veteran's sinusitis.  As a 
preponderance of the evidence is against the award of an 
increased rating in excess of 10 percent, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

V. Extraschedular consideration

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the veteran's 
service connected disabilities at issue present such an 
unusual or exceptional disability picture as to render 
impractical the application of the regular schedular 
standards.  In particular, the veteran's service-connected 
disabilities have themselves required no extended periods of 
hospitalization since the initiation of this appeal, and are 
not shown by the evidence to present marked interference with 
employment in and of themselves.  Therefore, the assignment 
of an extraschedular evaluation under 38 C.F.R. § 3.321(b) is 
not warranted.  The veteran has not otherwise submitted 
evidence tending to show that his service-connected 
disabilities are unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.  


ORDER

Entitlement to a disability rating in excess of 40 percent 
for herniated nucleus pulposus of the lumbosacral spine is 
denied.  

Entitlement to a disability rating in excess of 10 percent 
for labyrinthitis is denied.  

Entitlement to a separate disability rating of 10 percent for 
tinnitus is granted.  

Entitlement to a disability rating in excess of 10 percent 
for a hiatal hernia with peptic ulcer disease is denied.  

Entitlement to a compensable rating of 10 percent for 
sinusitis is granted.  



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



